Citation Nr: 0630930	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  98-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and coronary 
artery bypass graft.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for transient ischemic 
attacks.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1981.  Prior service is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2005, the Board remanded this case in order to 
address due process concerns.  The case is again before the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.

In a statement dated in April 2005, the veteran raised the 
following issues:  entitlement to a 100 percent rating for 
the left knee for one year because of a complete left knee 
replacement on April 5, 2005; entitlement to a "35 percent" 
rating for the right knee; entitlement to a "35 percent" 
rating for the left knee following expiration of the 100 
percent rating; entitlement to a 30 percent rating for 
migraine headaches; and entitlement to a permanent rating of 
100 percent.  These issues have not been developed for 
appellate review, and are referred to the RO for action as 
appropriate.


REMAND

After review of the veteran's claims file, the Board finds 
that additional actions must be taken prior to further 
appellate consideration of the veteran's claims.  

In particular, the Board notes that current medical records 
indicate the presence of carpal tunnel syndrome, and that the 
veteran's service medical records show that he was accorded 
repeated treatment for complaints of problems with fingers of 
both hands.  The record also shows that the veteran's 
inservice occupation was that of teletype operator.  This 
claim accordingly presents certain medical questions that 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  In particular, the evidence does not indicate 
whether there is, or is not, a medical nexus between the 
veteran's inservice complaints of finger problems and his 
occupation as a teletype operator, and the carpal tunnel 
syndrome manifested subsequent to service.  This question 
must be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) (a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim).

Likewise, with regard to the veteran's claim for service 
connection for cardiac problems and transient ischemic 
attacks, the Board notes that his service medical records 
reflect that elevated blood pressure readings were recorded; 
a January 1977 medical record indicates a blood pressure 
reading of 126/100.  The evidence does not indicate whether 
there is, or is not, a medical nexus between the veteran's 
inservice elevated blood pressure readings, and his current 
cardiac problems and transient ischemic attacks.  A medical 
opinion as to this question must be solicited.  See Charles, 
supra.

The Board also notes, with regard to the veteran's claims for 
service connection for cardiac disability and transient 
ischemic attacks, that he indicated in an April 2004 letter 
to VA that "[t]he information linking heart problems while 
in military service...was sent to you by registered letter in 
1998."  While the claims file contains various medical 
records dated in 1998 and before, it is unclear whether the 
evidence specifically cited by the veteran has been 
associated with his claims folder.  

Finally, the Board notes that additional medical records, 
pertaining to medical treatment dated in 2004, were 
associated with the veteran's claims file subsequent to the 
Board's March 2005 remand.  There is no evidence, such as 
would be indicated by a supplemental statement of the case, 
that the RO reviewed these records pursuant to the veteran's 
claims.  This evidence, accordingly, must be reviewed by the 
RO in conjunction with the evidence developed pursuant to 
this Remand.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be requested to 
furnish copies of all medical records he 
cites as having been furnished to VA in 
1998. 

2.  The veteran should be accorded a VA 
examination by the appropriate specialist 
to determine whether his current bilateral 
carpal tunnel syndrome is medically 
related to his inservice complaints of 
finger problems and/or his inservice 
occupation as a teletype operator.  All 
tests indicated are to be accomplished at 
this time, and all findings, and the 
reasons therefor, are to be set forth on 
the examination report.  The veteran's 
claims file is to be furnished to the 
examiner for his or her review prior to 
this examination.

3.  The veteran should be accorded a VA 
examination by the appropriate specialist 
to determine whether his current cardiac 
disabilities and/or transient ischemic 
attacks are medically related to inservice 
elevated blood pressure readings.  All 
tests indicated are to be accomplished at 
this time, and all findings, and the 
reasons therefor, are to be set forth on 
the examination report.  The veteran's 
claims file is to be furnished to the 
examiner for his or her review prior to 
this examination.

4.  Thereafter, the RO should review all 
the evidence of record, including since 
issuance of the most recent supplemental 
statement of the case, and determine 
whether service connection for cardiac 
disability, bilateral carpal tunnel 
syndrome, sleep apnea, and transient 
ischemic attacks can now be granted.  If 
the decision remains in any manner adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with the 
appropriate period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



